DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Osada (US 2016/0185543 A1).
With respect to claim 1 and 7,  Osada (Fig.1) teaches an image forming apparatus 1 having an image forming section 10 configured to form an image on a sheet (S), a conveyance section 50, 500 configured to form a conveyance path 66 (Fig.2) for the sheet and convey the sheet in a conveyance direction, 10the conveyance section includes a conveyance roller  40 configured to rotate around a roller shaft as a center ([0037- 0039]), the roller shaft inherently extending in a direction orthogonal to the conveyance direction and a guide member 51, 52 
 
	Allowable Subject Matter

As presently advised it appears that claims 2-6 and 8 avoid the prior art but are objected to as depending from the rejected claim.  These claims would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 2 recites that the first guide member has a first base end portion intersecting with the first axial line, a first body portion, and a first tip portion located opposite to the first base end portion with the first body portion interposed therebetween, 5the second guide member has a second base end portion adjacent to the second axial line, a second body portion, and a second 
Claim 2 recites that the second guide member has a holding member which includes a magnet configured to keep the second guide member in an open state.
Conclusion
         	
         	The patents to Higashio et al., Omichi et al. and Kaneko et al. are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Anthony H Nguyen/
Primary Examiner, Art Unit 2853